TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00682-CR



                                  Ramon Martinez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-10-207120, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                                            ORDER


PER CURIAM

                Appellant was convicted of assault–family violence on October 6, 2011. Appellate

counsel was appointed on October 24. On August 21, 2012, counsel filed a brief, but on

April 15, 2013, she filed a motion to allow appellant to file a pro se brief, explaining that she had

misread the clerk’s record and had she “properly read the record, there would have been no points

of error to raise, and an Anders brief[1] would have been filed, giving Appellant an opportunity to

review the record and file a pro se brief.” Rather than risking confusion by proceeding as if an

Anders brief had been filed and asking appellant to proceed pro se, we asked counsel to file an

amended brief by June 5. On June 11, counsel attempted to file an amended brief that, rather than

conducting an Anders review, raised new issues. We rejected the brief, however, because it contained


       1
           See Anders v. California, 386 U.S. 738 (1967).
an unredacted minor’s name and lacked a certificate of compliance, and asked counsel to file a

corrected, amended brief no later than July 1. On July 26, we sent counsel notice that the brief was

overdue, and on August 5, counsel attempted to file a corrected brief. That brief was again rejected

because it still contained an unredacted minor’s name. To date, counsel has not filed a corrected,

amended brief that complies with the rules of appellate procedure and our local rules.

               Counsel is therefore ordered to file a corrected, amended brief that complies with both

local and appellate rules, particularly those governing how a minor should be referenced, no later

than September 30, 2013. Failure to timely file the brief may result in counsel being called before

this Court to explain why she should not be held in contempt for her failure to comply with this order.

               It is ordered September 13, 2013.



Before Justices Puryear, Rose and Goodwin

Do Not Publish




                                                  2